DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 has been amended. Claims 2-3 and 11-18 are as previously presented. Claims 19 and 20 have been withdrawn from consideration. Claims 1-3 and 11-18 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (JPS 62162611 as cited within the IDS) as evidence by Miller (US 2018/0104380).
As to claims 1-3 and 11-17, Mitsui discloses a stacked carbon foam being a stack of at least two monolayer carbon foams stacked one another (within page 6 example 1, shows 4 sheets of phenolic resin where stacked, the sheets are then carbonized and thus a method of manufacturing carbon foam, which are stacked), each monolayer carbon foam comprising linear portions and node portions joining the linear portion (Miller, figure 1, [0037] All carbon foams share a common morphology that includes three-dimensional bonding between carbon atoms to form nodes and ligaments, which are three dimensionally connected, creating an open cellular structure), wherein the stacked carbon foam comprises a contact surface in which two adjacent monolayers carbon foams contact with each other (page 6 example 1, the two layers are the layer stacked on one another). 
Mitsui does not specifically states: wherein the stack carbon foam comprises a through hole penetrating through the stack carbon foam in a cross section in a thickness direction of the stacked carbon foam, and wherein the through hole is a hole extending continuously from one surface to the other surface in the thickness direction (claim 1), an outer edge of the through hole in one monolayer carbon foam at the contact surface is misaligned with an outer edge of the through hole in another monolayer carbon foam at the contact surface, in the cross section in the thickness direction of the stack carbon foam (claim 2) or wherein the stack carbon foam further comprises a hole not penetrating through the stack carbon foam, the hole extending from a surface of one monolayer carbon foam to the contact surface and terminating at the contact surface, in the cross section in the thickness direction of the stack carbon foam (claim 3) or wherein a ratio of the number of the linear portions to the number of the node portions is 1.2 or more and 1.7 or less (claim 11) or wherein the ratio of the number of the linear portions to the number of the node portions is 1.4 or more and 1.6 or less (claim 12) or wherein a difference θc between the largest value and the second largest value of θavex, θavey, and θavez is 3° or more, where, for linear portions included in a region of 300 μm×300 μm ×300 μm, an average value of orientation angles with respect to an x direction is defined as θ avex, an average value of orientation angles with respect to a y direction is defined as θavey, and an average value of orientation angles with respect to a z direction is defined as θavez, where the thickness direction of the carbon foam is defined as the x direction, a direction perpendicular to the x direction is defined as the y direction, and a direction perpendicular to the x direction and the y direction is defined as the z direction (claim 13), a region having a density of the node portions of 15,000/mm3 or more (claim 14), wherein a ratio of oxygen atoms determined by a surface analysis by X-ray fluorescence spectroscopy is 0.03% by mass to 10% by mass (claim 15), and wherein a carbon content is 51% by mass or more (claim 16). 
However, Mitsui discloses a method of manufacturing a stack of carbon foam (within page 6 example 1, shows that 4 sheets of a phenolic resin where stacked, the sheets are then carbonized and thus a method of manufacturing carbon foam, it later states 4 porous carbon plates where obtained, also see entire disclosure), comprising stacking and pressing a first resin foam and a second resin foam to form a stack of resin foams (within page 6 example 1, shows that 4 sheets of a phenolic resin where stacked, then it discusses the application of pressure, also see throughout the prior art); and carbonizing the stack resin foam to manufacture a stack carbon foam being a stack of a first monolayer carbon foam and a second monolayer carbon foam (within page 6 it discusses the carbonation this is through the heating process and as there are 4 layers this is 4 monolayers, also see throughout the prior art). Given that the carbon foam layers produced within Mitsui through the same/similar method as the instant specification using the same/similar materials (i.e. phenolic resin foam), the carbon foam of Mitsui would exhibit the properties of the instant specification (see MPEP 2112.01 and instant specification paragraphs [0140], [0141], [0149], [0162]). 
Mitsui is silent to wherein the thickness of the stacked carbon foam is 0.01 mm to 3.0 mm. This is because Mitsui discloses the thickness is 7.5 mm (page 6 example 1). Additionally, as the instant claimed invention only requires two or more this would bring the thickness to 3.75 mm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I). Alternatively, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the stacked carbon foam is 0.01 mm to 3.0 mm thickness as a mere change in size or portion (See MPEP 2144.04 IV A) baring any criticality or unexpected result. 
As to claim 17, Mitsui discloses wherein the stacked carbon foam is formed into sheets (page 6 example 1 and throughout).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 was previously rejected over Mitsui (JPS62162611) in further view of Brushett (US 2015/0236543). Therefore, the examiner will explain why this rejection is withdrawn even though Mitsui is still being used to reject the same claims. First, in the interpretation of Mitsui above wherein only two of the carbon foam layers are being considered the carbon foam stack. The examiner finds the combination of only taking half of the product from Mitsui and placing it within Brushett as being inappropriate, as there would be no reason one of ordinary skill within the art would take specifically half of the product. Therefore, the examiner has withdrawn the rejection. Second, in the case wherein the examiner recites MPEP 2144.05 I wherein the claimed ranges do not overlap with the prior art but are merely close. The instant specification paragraph [0014] discuses wherein the carbon foam is used as an electrode with the instant claimed range effects the contact between the electrode and the current collector at the interface there between and the thickness effects the resistivity. Therefore, per MPEP 2144.05 wherein the claimed ranges do not overlap with the prior art but are merely close, the rejection is overcome because when the carbon foam being an electrode would behave differently when outside of the specific range. Therefore, the examiner has withdrawn the rejection.  
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
The applicant arguments over Mitsui (JPS62162611) are in regards to the thickness of the stacked carbon foam. This is because the instant claimed invention claims “wherein a thickness of the stacked foam is 0.01 mm to 5.0 mm.” However, the examiner has modified the rejection to address the instant claimed amendment it two ways (1) that only two of the 4 layers within Mitsui are the stacked carbon foam, thus the thickness would be 3.75 and within the instant claimed range and citing MPEP 2144.05 I wherein claimed ranges do not overlap but are merely close. (2) Alternatively, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the stacked carbon foam is 0.01 mm to 3.0 mm thickness as a mere change in size or portion (See MPEP 2144.04 IV A) baring any criticality or unexpected result. As the applicant has not pointed to any criticality or unexpected results of the instant claimed range the examiner maintains the rejection. Please see rejection above for further details. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724